Citation Nr: 0730507	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO. 06-06 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for emphysema and/or 
chronic obstructive pulmonary disease, including as secondary 
to exposure to herbicidal agents, including the issue of 
whether service connection may be granted. 

2. Whether new and material evidence has been received to 
reopen a claim for service connection for hyperplasia of the 
prostate, including as secondary to exposure to herbicidal 
agents, including the issue of whether service connection may 
be granted. 

3. Entitlement to service connection for diabetes mellitus, 
type 2, including as secondary to exposure to herbicidal 
agents.

4. Entitlement to service connection for teeth problems, 
including as secondary to exposure to herbicidal agents, for 
compensation purposes only.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and W.P.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from December 1958 until March 
1962 and from April 1962 until May 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

Due to recent changes in applicable caselaw, the issues of 
whether new and material evidence has been received to reopen 
claims for service connection for emphysema and/or chronic 
obstructive pulmonary disease and hyperplasia of the prostate 
are being REMANDED and are addressed in the REMAND portion of 
the decision below. These issues are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA 
will notify the appellant if further action is required.



FINDINGS OF FACT

1. The veteran did not have service in the Republic of 
Vietnam and is not presumed to have been exposed to 
herbicides, including Agent Orange, during service.

2. Diabetes mellitus, type 2 was not incurred in or 
aggravated by active service, nor may it be presumed to be so 
incurred.

3. The veteran does not have any dental abnormality due to an 
in-service dental trauma.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for 
diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 
1112, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2. Service connection for a dental disorder for VA 
compensation purposes is not warranted. 38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. § 3.381 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in November 
2004. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
veteran of such information, because the claims for service 
connection are being denied, no disability rating or 
effective date for service connection will be assigned. 
Proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA outpatient treatment records are 
associated with the claims file. Additionally, the veteran 
was afforded a VA examination in connection with his pension 
claim and provided testimony at a Board hearing. 

In this circumstance, there is no duty on the part of VA to 
provide an additional medical examination, because as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
appellant has been advised of the need to submit competent 
medical evidence indicating that he has the disorders in 
question, and further substantiating evidence suggestive of a 
linkage between his active service and the current disorders, 
if shown. As will be explained below, the appellant has not 
done so, and no evidence thus supportive has otherwise been 
obtained. Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  


Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A. 
§ 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge. Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination). 

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. In fact, in 
June 2006, the veteran indicated he had no additional 
evidence to submit. As such, all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claims

The veteran seeks service connection for diabetes mellitus, 
type 2, including as due to exposure to herbicidal agents. 
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e). For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. 38 C.F.R. § 3.309 (e), 
Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii). The Secretary of 
the Department of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

Notwithstanding the foregoing presumptive provisions above, 
the United States Court of Appeals for the Federal Circuit 
has held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998). See also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997). In other words, the 
fact that the veteran does not meet the requirements of 
38 C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative. See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In the present case the veteran does not contend, nor is 
there any evidence, that he served in the Republic of 
Vietnam. As such, he is not presumed to have been exposed to 
herbicides under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e). 
However, he has a current disability of diabetes mellitus, 
which is one of the diseases for which there is a presumption 
of service connection provided there is proof of actual 
exposure to an herbicidal agent. 

As to claimed exposure, the veteran alleges that he was 
exposed to herbicides while attached to the United Sates 
Armor Board at Fort Knox, Kentucky form 1963 until 1966. The 
veteran explained that he was responsible for testing 
equipment and chemicals that would be sent to Vietnam. The 
veteran has alleged that the herbicide Agent Orange was one 
of the chemicals tested.

Although the veteran has alleged he was exposed to herbicides 
during his service, none of the evidence of record 
substantiates such exposure. A search for records at the 
National Personnel Records Center (NPRC) resulted in a 
finding that there were no records of exposure to herbicides. 
Similarly, service personnel records contain no indication 
that the veteran was involved in testing chemicals or was 
otherwise exposed to herbicides. The veteran's belief that he 
was exposed to Agent Orange from his duties in service does 
not constitute competent medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). There is no indication from 
the record that the veteran or his representative has medical 
training or expertise. As lay persons, they are not competent 
to proffer medical opinions or diagnoses. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). Therefore, there 
is no competent medical evidence of record showing the 
veteran was exposed to Agent Orange in service. Additionally, 
there is no suggestion in the record that diabetes mellitus 
was evident within a year of the veteran's separation from 
active military service. 38 C.F.R. § 3.309(a). In sum, the 
preponderance of the evidence is against a grant of service 
connection for diabetes mellitus as secondary to Agent Orange 
exposure based on legal presumptions.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In this regard, the veteran has a current diagnosis of 
diabetes mellitus, type 2, as illustrated in the August 2005 
VA examination. The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service medical records, however, are devoid of any 
complaints, treatment or diagnosis of diabetes mellitus. Nor 
has the veteran contended he was diagnosed during service. In 
fact, during the May 2007 Board hearing, the veteran 
testified that he was diagnosed as pre-diabetic and 
affirmatively diagnosed with diabetes approximately 10 years 
prior to the Board hearing (i.e., around 1997 and 
approximately 31 years after the veteran's separation from 
service). 

More significantly, there is no competent medical evidence of 
a nexus. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the competent medical evidence of record contains an opinion 
as to the etiology of the diabetes mellitus.

Nor is there any evidence of continuity of symptomatology. 
The first diagnosis of diabetes mellitus was the August 2005 
VA examination (i.e. approximately 39 years after the 
veteran's separation from service). This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a November 2004 letter from the RO to 
him, but he has failed to do so. A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in a November 2004 letter of 
the need to submit medical evidence of a relationship between 
the current disability and an injury, disease or event in 
service. While the veteran is of the opinion that his current 
diabetes mellitus is related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, the preponderance of the evidence is against the 
veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Dental Problems

The veteran seeks service connection for dental problems. 
During the May 2007 Board hearing, the veteran explained that 
he sought service connection for missing teeth. To establish 
entitlement to service connection for a tooth, the veteran 
must have sustained a combat wound or other in-service 
trauma. See 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b). The 
significance of finding a dental condition is due to in-
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment. 38 C.F.R. § 17.161(c). Mere dental treatment or 
cracking a tooth while eating is not sufficient to establish 
eligibility for treatment. Similarly, broken bridgework due 
to injury is not dental trauma because it must be the injury 
of a natural tooth. VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 
(1997).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are to be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161. The veteran was 
advised by the RO in a November 2004 letter to contact the 
appropriate VA medical center if he sought eligibility or 
outpatient dental treatment and he has not done so. 
Therefore, no claim for dental treatment has been considered 
in this appeal. 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. See 
also Mays v. Brown, 5 Vet. App. 302 (1993); Woodson v. Brown, 
8Vet. App. 352 (1995). 

Service medical records reflect treatment for abdominal pain, 
appendicitis, colds and rashes but fail to document treatment 
for any injury or trauma which could have resulted in a 
dental condition. Additionally, the dental treatment records 
reflect periodic dental examinations, including x-rays and 
treatment for an abscess, but did not note any dental trauma 
for which compensation benefits would be warranted. 

Consequently, because there is no evidence of dental trauma, 
the Board is without legal authority under governing 
regulations to grant service connection for a dental 
condition for purposes of an award of disability compensation 
benefits. As such, the veteran's claim of entitlement to 
service connection for a dental condition for compensation 
purposes is denied.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, the provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter. Manning 
v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

Service connection for diabetes mellitus, type 2 is denied.

Service connection for a dental condition is denied.
REMAND

The veteran is seeking to reopen claims of service connection 
for emphysema and/or chronic obstructive pulmonary disease, 
including as due to exposure to herbicides, last denied in a 
June 2001 rating decision; and for a prostate condition, 
including as due to exposure to herbicides, last denied in a 
June 2001 rating decision.

During the pendency of the appeal, the Court of Appeals for 
Veterans Claims decided Kent v. Nicholson, 20 Vet. App. 1 
(2006). This case holds that when a veteran applies to reopen 
a previously denied claim, VA must examine the bases for the 
denial in the prior decision and advise the claimant what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.

A review of the record discloses that the veteran was not 
advised of the definition of new and material evidence nor 
was he provided notice of what evidence is necessary to 
substantiate the element of service connection for which the 
claims were previously denied. Therefore, this case must be 
remanded to ensure compliance with procedural requirements.

Accordingly, the case is REMANDED for the following action:

The RO/AMC will advise the claimant of 
what evidence would substantiate his 
petition to reopen claims of service 
connection for emphysema/chronic 
obstructive pulmonary disease and a 
prostate condition, last denied in a June 
2001 rating decision. Apart from other 
requirements applicable under the Veterans 
Claims Assistance Act (VCAA), the RO/AMC 
will comply with the Kent ruling, and 
advise the claimant of the evidence and 
information that is necessary to reopen 
the claims and the evidence and 
information that is necessary to establish 
his entitlement to the underlying claims 
for the benefits sought by the claimant. 
In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefit 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


